Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
            The description in the specification for the term “an integrated value” is insufficient and is not described in the specification in a way to convey to one of ordinary skill in the art specifically how the value is calculated.  The description of the integrated value appearing on page 6, lines 22-24, in paragraph [0020], is not adequate.  It does not specifically explain what is considered to be “a percentage”.  Also there is no adequate explanation as to what precisely are “the integrated values of the observation values”.  Moreover, the language “a percentage to a total area of all the peaks of the integrated values of the observation values (peak areas)” is not clear as to precisely what the calculation is, or what it means.   

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is no clear explanation as to what the integrated value is, or how to calculate the integrated value.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

            In claims 1-3, it is unclear and indefinite as to the meaning of the term “integrated value of a high-molecular component”, since there is no clear explanation as to what this precisely is.
            In claim 1, lines 4-5, it is unclear and indefinite as to what specifically the claimed “predetermined condition” refers to.
            In claims 2 and 3, it is unclear as to whether or not the claimed “low-molecular component” is part of the silicone rubber composition or not, since there is no language connecting the silicone rubber composition with the low-molecular component.   In other words, there is no language stating that the silicone rubber composition includes a low-molecular component.  
            In claims 2 and 3, it is unclear and indefinite as to the meaning of the term “integrated value of a low-molecular component”, since there is no clear explanation as to what this precisely is.
            In claim 4, it is unclear as to whether or not the claimed “high-molecular silicone compound” is part of the silicone rubber composition or not, since there is no language connecting the silicone rubber composition with the high-molecular silicone compound.   In other words, there is no language stating that the silicone rubber composition includes a high-molecular silicone compound.  

            In claim 6, it is unclear as to how the silicone rubber mixture is connected with the manufacturing of a fixing member since there is no language contained in the claim stating that the fixing member is formed of the silicone rubber made from the silicone mixture.
            In claim 7, line 2, it is unclear and indefinite as to what “a temperature in the heating” refers to, since it is unclear as to whether or not the claimed temperature refers to the step of heating a precursor of a silicone rubber made of the silicone mixture or some other heating.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
            Kurusu et al. (US 5,455,313) disclose a silicone rubber composition for a fixing roller.  
            Nakajima et al. (US 2013/0178348) disclose a roller including a silicone rubber layer.


Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, can be reached at telephone number 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        March 25, 2021